Exhibit 10.2

 

PROPOSAL TWO

APPROVAL OF 2005 STOCK INCENTIVE PLAN

 

In March 2005, the Board approved the 2005 Stock Incentive Plan (the “2005
Plan”) for a vote by our stockholders. The purposes of the 2005 Plan are to
further our growth and development, attract new employees and create incentives
for existing employees. The following is a summary of the material terms of the
2005 Plan which is qualified in its entirety by a copy of the 2005 Plan,
attached hereto as Appendix A.

 

The 2005 Plan provides for the grant of stock options, including both
nonqualified and incentive options, and restricted stock to full and part-time
employees. An employee who at the time of the award owns 10% or more of the
combined voting power of all classes of our stock is not eligible for any award
under the 2005 Plan. Subject to certain adjustments, the 2005 Plan would permit
total equity awards over the life of the 2005 Plan of up to 4,000,000 shares of
common stock, subject to the following limits:

 

•

Aggregate limit on shares designated for stock options

2,500,000 shares

•

Aggregate limit on shares designated for restricted stock

1,500,000 shares

 

Options or restricted stock cannot be awarded to any employee during a calendar
year in excess of 10% of either of these limits. If any outstanding award
expires, is no longer exercisable, is forfeited or is repurchased by us, the
shares subject to the award continue to be available under the 2005 Plan.

 

The Board will administer the 2005 Plan unless and until such administration is
delegated to a committee of the Board. The Board, or the designated committee,
determines and designates from time to time (a) those employees to whom awards
are granted, (b) the size, form, terms (including vesting) and conditions of
awards under the 2005 Plan, and (c) rules with respect to the administration of
the 2005 Plan.

 

Stock Options

 

The purchase price of the stock under each option will be no less than the fair
market value of the stock at the time such option is granted, and no options
will be repriced. The Plan administrator determines the duration of any option,
except that options may not be exercised after the earlier of five years
following date such option vests or seven years from the date of grant. An
employee may pay the exercise price in cash or, upon approval of the Plan
administrator, in our common stock. A stock option will terminate and may not be
exercised 90 days after an employee ceases to be employed for any reason other
than for cause, disability, or death. If an employee ceases employment for cause
or if the employee breaches any covenant not to compete or nondisclosure
agreement, unless otherwise provided in the individual option agreement, all
options will cease vesting and terminate. If an employee ceases employment due
to death or disability, all outstanding vested options will be exercisable for
one year after such employee ceases employment or, if earlier in the case of
disability, until 30 days after the employee no longer has a disability.

 

Restricted Stock

 

Restricted stock granted under the Plan may be subject to a vesting
schedule and, if so, the employee’s right to fully vest in a restricted stock
award is subject to continuous employment. If the employee terminates continuous
service for any reason, including disability, any unvested restricted stock as
of the date of termination of continuous service will be forfeited to us. A
purchase price may be required, at the Plan administrator’s discretion, to be
paid for the restricted stock. If a purchase price is established the restricted
stock may not be repriced.

 

--------------------------------------------------------------------------------


 

Valuation

 

For purposes of the 2005 Plan, fair market value for stock options shall mean
the New York Stock Exchange Composite Transactions average closing price for the
stock reflected in The Wall Street Journal or another publication selected by
the Board for the ten trading days preceding the day an award is granted. As of
the close of business on March 24, 2005, the closing price of our common stock
was $34.65.

 

Change in Control

 

If a change of control event occurs, as defined in the 2005 Plan, then the
vesting of all stock options and shares of restricted stock will be accelerated
in full. In anticipation of a change in control event, the Plan administrator
may provide that all unexercised options must be exercised upon the change in
control event or within a specified number of days thereafter or such options
will terminate. Any option not exercised prior to the time frame stated in the
notice will terminate.

 

Amendment and Termination of the 2005 Plan

 

Except for early termination of the Plan, the Board cannot make any material
change or amendment to the 2005 Plan without further approval of the
stockholders.

 

The 2005 Plan terminates ten years after the effective date, but the Board may
suspend or terminate the 2005 Plan at any time. No incentive stock options or
restricted stock may be granted any time after ten years after the effective
date of the 2005 Plan.

 

Federal Income Tax Consequences

 

The rules governing the tax treatment of stock options and restricted stock
depend largely on the surrounding facts and circumstances. Generally, under
current federal income tax laws, an employee will recognize income, and we will
be entitled to a deduction as follows:

 

Stock Options

 

If an employee does not dispose of the shares acquired pursuant to the exercise
of an incentive option within one year after the transfer of the shares to the
employee and not within two years from the grant of the option, the employee
will not realize taxable income as a result of the grant or exercise of the
option (except for purposes of the alternative minimum tax upon the exercise of
the option), and any gain or loss that is subsequently realized may be treated
as a long term capital gain or loss, depending on the circumstances. We will not
be able to deduct any amount for the grant of the incentive stock option or the
transfer of shares upon exercise. If the employee disposes of the stock prior to
one year after the transfer of the shares (or prior to two years from the option
grant date), the employee will realize ordinary income in an amount equal to the
lesser of (a) the excess of the fair market value of the common stock acquired
on the date of exercise over the exercise price or (b) the gain recognized on
such disposition. In such event, we will be entitled to a deduction for the
amount of ordinary income (which is treated as compensation) realized by the
employee. Upon the exercise of a nonqualified stock option, the employee will
generally realize ordinary income equal to the excess of the fair market value
of the shares on the date of exercise over the exercise price. We will be able
to deduct an amount equal to the ordinary income realized by the employee.

 

Restricted Stock

 

An employee who receives an award of restricted stock will realize ordinary
income (on a per share basis) at the time any restrictions lapse equal to the
difference between the fair market value of the common stock at the time such
restrictions lapse and the amount paid, if any, for the stock. Alternatively,
under Section 83 of the Internal Revenue Code, the employee may elect to
accelerate the tax event and

 

--------------------------------------------------------------------------------


 

realize ordinary income (on a per share basis) equal to the difference between
the amount paid, if any, for the common stock and the fair market value of the
common stock on the date of grant upon the receipt of an award of restricted
stock. When the employee recognizes ordinary income, we will be able to deduct
an amount equal to the ordinary income recognized by the employee.

 

Section 409A

 

Section 409A, a new section added to the Code in 2004, makes significant changes
to the tax treatment of certain types of deferred compensation. Failure to
comply with the requirements of Section 409A results in current income of
amounts deferred, along with interest and a significant tax penalty. Certain
types of equity-based compensation are exempt from Section 409A. We intend to
operate the 2005 Plan so that all grants under the 2005 Plan are exempt from
Section 409A.

 

New Plan Benefits

 

As of the date of this proxy statement, no executive officer or employee has
been granted any options or restricted stock subject to stockholder approval of
the 2005 Plan. The benefits to be received by our executive officers and other
employees pursuant to the 2005 Plan are not determinable at this time.

 

Other Equity Compensation Plan Information

 

The following table summarizes all of our existing equity compensation plans
under which securities may be issued as of December 31, 2004. The only types of
equity compensation plans that we have are plans that authorize the granting of
options to purchase shares of our common stock.

 

Plan Category

 

Number of securities to
be issued upon exercise
of outstanding options
(a)

 

Weighted-average per share
exercise price of outstanding
options
(b)

 

Number of securities remaining
available for future issuance under
equity compensation plans (excluding
securities reflected in column(a))
(c)

 

 

 

 

 

 

 

 

 

Equity compensation plans approved by security holders

 

3,151,055

 

$

21.60

 

996,044

*

Equity compensation plans not approved by security holders

 

606,600

 

$

12.40

 

—

 

 

 

 

 

 

 

 

 

Total

 

3,757,655

 

$

20.12

 

996,044

 

 

--------------------------------------------------------------------------------

*                                         Includes options covering 745,204
shares that are available to be granted under our 1997 stock option plan. Our
Board has determined that no further options will be granted under this plan.

 

A description of the equity compensation plans that were not approved by the
security holders is as follows.

 

1999 Non-Employee Directors Stock Option Plan

 

Effective March 1999, our Board adopted a stock option plan that authorized the
granting of options to purchase 30,000 shares of our common stock to
non-employee directors. During 1999, the Board approved grants of options
covering a total of 30,000 shares of our common stock to several Board members.
The exercise price of the common stock underlying each option was the average
closing price for the ten days prior to the grant. Under this plan, options
covering up to 33 1¤3% of the underlying shares are exercisable on each
anniversary from the date of grant and the director must exercise the option
within five years of the date each option vests. This plan terminates on the
earlier of March 12, 2009 or the date on which all options granted under the
plan have been exercised in full.

 

--------------------------------------------------------------------------------


 

Chief Executive Officer and President’s Plan

 

Pursuant to the employment agreement, dated October 15, 2001, and the stock
option agreement, dated as of November 1, 2001, between the Company and Peter A.
Dea, our CEO and President, we granted non-qualified stock options to Mr. Dea
for the purchase of 600,000 shares of our common stock. The exercise price of
the options was equal to $2.50 below the closing price per share on the
effective date of his employment agreement. The stock options are subject to the
conditions of the agreements and vest equally over four years and must be
exercised within five years of the date on which they vest. The difference
between the closing price on the effective date and the exercise price is being
amortized over four years as compensation expense. This option plan will
terminate on the earlier of October 15, 2010 or the date on which all options
granted under the plan have been exercised in full.

 

THE BOARD RECOMMENDS THAT YOU VOTE “FOR” PROPOSAL TWO, APPROVAL OF THE 2005
STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------